 1   Paul D. Powell (#7488)
     Ryan T. O’Malley (#12461)
 2   Thomas W. Stewart (#14280)
     THE POWELL LAW FIRM
 3   8918 Spanish Ridge Avenue, Suite 100
     Las Vegas, Nevada 89148
 4   Phone 702.728.5500 | Fax 702.728.5501
     paul@tplf.com; jared@tplf.com; romalley@tplf.com; tstewart@tplf.com
 5   Attorneys for Plaintiffs

 6                                   UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8   THOMAS SIPAN, individually,                         Case No.: 2:19-cv-00604-RFB-DJA
 9                          Plaintiff,
                                                         STIPULATION TO EXTEND TIME TO OPPOSE
10                  v.                                   DEFENDANT’S MOTION FOR PARTIAL
                                                         SUMMARY JUDGMENT (DOC. #30)
11   STATE FARM MUTUAL AUTOMOBILE INSURANCE
     COMPANY, individually; DOES I-X, and ROE
12   CORPORATIONS, I-X,                       (FIRST REQUEST)

13                          Defendants.

14          Thomas Sipan (“Plaintiff”) and State Farm Mutual Automobile Insurance Company

15   (“Defendant”) stipulate to extend the time for Plaintiff to oppose Defendant’s Motion for Partial

16   Summary Judgment (Doc. #30). Tom W. Stewart has been the attorney principally involved in

17   representing Plaintiff in this case. In the early morning hours of May 17, 2021, Mr. Stewart’s

18   wife gave birth to their first child, a healthy baby girl. This happy development has placed

19   sudden and unexpected demands on Mr. Stewart’s schedule, thereby occasioning this request for

20   a brief extension to oppose Defendant’s Motion for Partial Summary Judgment. Defendant has

21   graciously stipulated to the extension.

22
            ...
23

24          ...

25
            ...
26

27

                                                     1
 1                                        Sipan v. State Farm Mutual Automobile Insurance Company
                                                                  Case No. 2:19-cv-00604-RFB-DJA
 2

 3          Therefore, the parties respectfully request that the deadline for Plaintiff to oppose
 4   Defendant’s Motion for Partial Summary Judgment be extended by one week to May 24, 2021.
 5    DATED this 17th day of May, 2021.                   DATED this 17th day of May, 2021.
 6
      THE POWELL LAW FIRM                                 CARMAN COONEY FORBUSH PLLC
 7

 8    /s/Ryan O’Malley                                    /s/Benjamin Carman
      Paul D. Powell (#7488)                              Benjamin J. Carman (#12565)
 9    Ryan T. O’Malley (#12461)                           4045 Spencer Street, Suite A47
      Thomas W. Stewart (#14280)                          Las Vegas, Nevada 89119
10    8918 Spanish Ridge Avenue, Suite 100                Attorneys for Defendant
      Las Vegas, Nevada 89148
11    Attorneys for Plaintiff
12

13
                                                  ORDER
14

15          IT IS SO ORDERED.

16          DATED: May 19, 2021.

17

18

19                                         ____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

                                                      2
